Citation Nr: 1418558	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  05-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to January 1976.

This case comes to the Board of Veterans' Appeals  (Board) on appeal from a February 2005 rating decision of the RO in St. Paul, Minnesota. 

In a July 2009 decision, the Board denied service connection for bipolar disorder.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 memorandum decision, the Court vacated the Board's decision, and remanded the issue for further development.  In December 2011 and December 2012, the Board remanded the case to the RO for additional development pursuant to the Court's decision.  The case was subsequently returned to the Board. 

The Board notes that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  As the medical evidence includes diagnoses of multiple psychiatric disorders, the Board has characterized the claim as listed on the first page of this remand.

In November 2013, the Veteran's representative requested a 90-day stay of adjudication in order to obtain and submit additional evidence and argument, and a stay was granted by the Board in January 2014.  He later submitted additional written argument in April 2014 and waived the Veteran's right to initial consideration of this additional argument by the RO.  38 C.F.R. § 20.1304 (2013). 


FINDINGS OF FACT

The evidence is at least in relative equipoise that the current bipolar disorder is attributable to the Veteran's military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's current bipolar disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b). Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel  has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). Bipolar disorder, however, does not constitute a psychosis for which service connection may be granted on a presumptive basis.  See 38 C.F.R. § 3.384.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The medical evidence of record shows that various psychiatric disorders have been diagnosed in recent years, including bipolar disorder, bipolar affective disorder, alcohol dependence, cocaine dependence, depression, mood disorder not otherwise specified (NOS), anxiety disorder NOS, and personality disorder NOS with antisocial traits.

Consequently, the determinative issue is whether or not the current psychiatric disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Throughout this appeal, the Veteran has consistently asserted that his current bipolar disorder began in service, and that he began self-medicating his psychiatric symptoms with substance abuse at that time.  The Veteran asserts that he exhibited erratic behavior in service and had to attend counseling as a result.  

Service treatment records are negative for a psychiatric disorder.  In November 1975, he was diagnosed with rule out habitual excessive drinking.

His service personnel records show that he was reprimanded and punished on a number of occasions for failing to report for duty and for other misconduct.  In one instance, the punishment was a reduction in grade.  He was referred to the Base Alcohol Program as he appeared to undergo a personality change when under the influence of alcohol.  Subsequently, the Veteran was honorably discharged from service due to his inability to adjust to the demands of military life.  Service personnel records reflect that he was separated from service because he was found to be minimally productive and a limited potential airman.  It was noted that he did not receive a court martial.  

A December 2004 statement from his sister attests that his behavior had changed considerably upon his return to civilian life, and that he had become mature, bold and very angry.  She said he had extreme mood swings.

Evidence weighing against the claim includes the following:  service treatment records are negative for treatment or diagnosis of a psychiatric disorder, a psychiatric disorder was not diagnosed on medical examination in July 1975, and the Veteran did not complain of these symptoms upon discharge or for years later.  Moreover, bipolar disorder is not a listed chronic condition under 38 C.F.R. § 3.309(a), which would be subject to establishing chronicity by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker, supra.

Post-service medical records dated from 1987 to 2003 reflect extensive treatment for alcohol and cocaine dependence, but such records are negative for a diagnosis of bipolar disorder until 1998.  A June 1993 private medical record from Methodist Hospital reflects diagnoses of cocaine and alcohol abuse, and depression which is either situational or endogenous.  Several of the records show that the Veteran reported that he began using alcohol and drugs at age 15, i.e., prior to service.  A December 1993 VA medical record reflects that the Veteran had a history of alcohol dependence for 15 years.  The diagnosis was alcoholism.  A November 1996 psychology assessment reflects a diagnosis of alcohol and cocaine dependency by history, and depression.  In March 1998 he was diagnosed with bipolar disorder, and in April 1998 with bipolar affective disorder.  A September 2003 VA mental health note reflects that the Veteran's treating staff psychiatrist diagnosed bipolar disorder NOS, alcohol dependence, and cocaine and opioid dependence in remission by the Veteran's report.

Additional evidence weighing against the claim includes a report of an April 2012 VA examination that found that the Veteran did not meet the diagnostic criteria for a diagnosis of bipolar disorder.  The examiner extensively discussed relevant medical records, noted the Veteran's extensive history of substance abuse, and found that some of the Veteran's alleged manic episodes were actually amphetamine-induced.  The examiner indicated that it was far more likely that the Veteran's "mania" was/is a continuation of a personality problem that preceded service and had caused problems throughout his life.  The Axis I diagnoses were mood disorder NOS, polysubstance dependence, and anxiety disorder NOS.  The Axis II diagnosis was personality disorder NOS with antisocial traits.  The examiner opined that mood and anxiety issues existed prior to service and were not aggravated by service.

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847  (Fed. Cir. 2006). 

The Board finds that a psychiatric disorder was not noted at the time of the Veteran's entrance examination into service.  Hence, he is presumed to have been in sound condition at that time, and the Board further finds that the presumption has not been rebutted.

Evidence weighing in favor of the claim includes a report of a November 2012 private examination and medical opinion by Dr. C., who diagnosed bipolar affective disorder type I, and disagreed with the findings of the April 2012 VA examiner.  He opined that the Veteran had no psychiatric disorder prior to service, and that based on his examination of the Veteran and review of his records, he had a manic episode in service.  He noted that the Veteran functioned in an extremely adequate if not significantly above average fashion during the initial part of his service.  He stated that the Veteran developed psychiatric illness during service, which changed how he functioned in service, and that this was a classic presentation of this disease process.  He opined that the Veteran did not meet the criteria for any Axis II diagnosis, including all personality disorders.  Dr. C. opined that the Veteran has bipolar affective disorder that began during active duty service and is associated with the events that occurred during that time frame.  

Considering this positive nexus opinion, the lay statements by the Veteran and his sister to the effect that his personality and behavior changed during service, and the current diagnosis of bipolar disorder, the Board finds that the medical and lay evidence concerning the determinative issue of whether the Veteran's bipolar disorder is related to his military service is at least in relative equipoise, i.e., about evenly balanced for and against his claim.  Consequently, resolving all reasonable doubt in his favor concerning the origin of his bipolar disorder, the Board finds that service connection is warranted for this disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The Board finds that there is no probative evidence linking any other psychiatric disorder with service, and thus service connection is not warranted for any psychiatric disorder other than bipolar disorder.


ORDER

Service connection for bipolar disorder is granted, subject to the regulations governing monetary benefits.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


